DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. [0005] includes the phrase “adapted for being worn by a personnel”;
Para. [0010] includes the phrase “to reduce the laborious of the person”;
These are just some examples of the phrases which are unclear to the examiner. 
The disclosure is objected to because of the following informalities: 
Para. [0005] includes the term “strapstrap”;
Para. [0005-0006] there should be spaces included between the named feature and the feature number;
Para. [0032] includes a “t” in the 6th line that appears to be in error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 includes the phrase “adapted for being worn by a personnel”;
Claims 6-8 include the term “brushing” whereas the previous claims reference a “bushing”;
Claims 15 and 18 include the phrase “a third slot provided below said first slot and inclinedly with second slot”.
These are just some examples of the errors identified throughout the claims. 
Moreover, claim 13 is rejected for being indefinite. It is unclear to the examiner how the strap can pass through the slots of claims 1 and 12 and also pass through the holes of claim 13. For the purpose of this Office Action the examiner will assume there is a fourth slot below the second slot and parallel thereto for the strap to pass through and a fifth slot parallel to and below the third slot for the second strap to pass through.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (9,427,608), (hereafter Fink) in view of Casebolt (2013/0104351).
Fink discloses:
Claim 1: An anti-falling harness unit (Fig. 1A; 110), comprising: 
a safety wear, adapted for being worn by a personnel (Fig. 1A; 110), wherein said safety wear comprises a lifting ring (Fig. 2A; 255) and a strap unit (Fig. 1B; 180) on a back thereof for mounting said lifting ring;  
5a support member (Fig. 5A; 500), having an inner side adapted for leaning against the user, an outer side (Fig. 5B; 505) opposite to said inner side (Fig. 5B; 510), a first slot (Fig. 4A; 414), and a second slot provided below said first slot (Fig. 4A; 426), wherein said first slot and said second slot are extended from said inner side to said outer side (Fig. 4A), wherein said strap unit is arranged to pass through said first slot and said second slot to define a securing region (Fig. 3A; 315) between said strap unit and said outer side of said 10support member (Fig. 3A; 305, 315, Para. [0022]), wherein a height of said securing region is defined by a distance between said first slot and said second slot (Fig. 4A); 
a connecting device comprising a latch (Fig. 3A; 350); and 
a bushing (Fig. 5A; 520), arranged at said securing region (Fig. 3B; 315), having a channel axially provided therein (Fig. 5A; 525) and being adapted to position transversely across said securing region (Fig. 5A; 525), but fails to disclose wherein 15said bushing has a slideway to allow said bushing to correspondingly move up and down along said strap unit within said securing region and without escaping from a left or right side of said securing region wherein said channel is adaptable for said latch of said connecting device to couple with. 
However, Casebolt discloses a slideway (Fig. 1; 101).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bushing of Fink to include the slideway, as taught by Casebolt, to allow a user to adjust the assembly. 
Claim 2: Casebolt discloses the anti-falling harness unit, as recited in claim 1, wherein said bushing 20further has a gap provided in a middle of said slideway (Fig. 1; 148) for communicating said slideway with outside, such that said bushing is detachably mounted on said strap unit (Fig. 29).  
Claim 3: Casebolt discloses the anti-falling harness unit, as recited in claim 2, wherein said bushing further comprises a first hook (Fig. 1; 105) and a second hook (Fig. 1; 115) respectively extended from two ends thereof respectively to form and define said slideway, wherein said gap is located 25between said first hook and said second hook (Fig. 1; 105,148,115).  
5Claims 6, 7, 8, 14, 17 and 20: Fink discloses the anti-falling harness unit, as recited in claim 1, wherein said connecting device further comprises a frame (Fig. 7A; 700), wherein a hanging space, having an opening (Fig. 7A; see detail below), is defined between two ends of said frame, wherein said channel of said brushing is adapted to match within said opening (Fig. 7A; 735), wherein said first strap and said second strap pass through said hanging space in a restricted manner (Fig. 3A; 305,310), wherein said latch passes through said channel 10to be mounted on the two ends of said frame in an openable and closable manner (Fig. 7A; 720), so as for said connecting device to couple with at least one anti-falling device.  

    PNG
    media_image1.png
    1024
    704
    media_image1.png
    Greyscale

Claims 9, 10 and 11: Fink discloses the anti-falling harness unit, as recited in claim 1, further comprising a lifting ring (Fig. 3A; 355), which has a strap groove (Fig. 3A; see detail below) for said strap unit to pass through and a lifting hole formed therein (Fig. 3A; 315), wherein said strap unit comprises a first strap and a second strap arranged with said first strap in a cross manner (Fig. 3A; 305,310 crossed at 315), wherein said lifting ring is arranged on said outer side of said support member (Fig. 3A; 355).  

    PNG
    media_image2.png
    977
    616
    media_image2.png
    Greyscale

Claims 12, 15 and 18: Fink discloses the anti-falling harness unit, as recited in claim 9, wherein said support 15member further has a third slot (Fig. 4A; 432) provided below said first slot and inclinedly with said second slot, wherein said first strap sequentially passes through said first slot and said second slot (Fig. 3A; 305, Para. [0022]), wherein said second strap sequentially passes through said first slot and said third slot (Fig. 3A; 310, Para. [0022]), wherein said first strap and said second strap pass through said first slot in an overlapping manner (Fig. 3A; 315, Para. [0022]), wherein a height of said securing region is defined by a distance 20between a bottom of said first slot and a top of said second slot (Fig. 4A).  
Claims 13, 16 and 19: Fink discloses the anti-falling harness unit, as understood by the examiner, as recited in claim 12, wherein said first slot is extended from said inner side to said outer side of said support member (Fig. 4A; 414), wherein said second slot (Fig. 4A; 426) has a pair of parallel first hole and second hole each extending said inner side to said outer side of said support member, wherein said first hole and said second hole are 25adapted for said first strap to sequentially pass therethrough, wherein said third slot (Fig. 4A; 432) has a pair of parallel third hole and fourth hole each extending from said inner side to said outer side of said support member, wherein said third hole and said fourth hole are adapted for said second strap to sequentially pass therethrough (Fig. 3A; 305, 310, Para. [0022]).  
15	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (9,427,608), (hereafter Fink) in view of Casebolt (2013/0104351) in further view of Hurn (7,100,249).
Claim 4: Fink and Casebolt disclose the anti-falling harness unit, as recited in claim 2, but fail to disclose wherein said gap is formed in a slant manner.  
However, Hurn discloses a gap formed in a slant manner (Fig. 1; 36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the gap of Casebolt to include the slanted gap, as taught by Hurn, in order to prevent the strap from accidentally escaping. 
Claim 5:  Hurn discloses the anti-falling harness unit, as recited in claim 3, wherein said gap is formed in a slant manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635